DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
That the amendment to the claim languages filed on 12/22/21 has been fully considered and made of record.  Claims 26-45 are now pending in that claims 36-45 are nonelected and is requested to be canceled. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the  subject matter such as “a first set of metal contact fingers is proximate to the edge at the first face, a set of surface mount pads is proximate to the edge at the second face, the set of surface mount pads is in a similar location on the second face as the first set of metal contact fingers on the first face, the first set of metal contact fingers is separated from the set of surface mount pads by a substrate of the printed circuit board, the first set of metal contact fingers and the set of surface mount pads are pre- patterned in the printed circuit board, and each one of the second set of metal contact fingers is soldered to a corresponding one of the set of surface mount” (see claim 26, lines 4-10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
it is unclear as to how the “a second set of metal contact finger coupled to the set of surface mount pads” (claim 26, line about lines 2-4, since, there is no connection between the printed circuit board and the set of mount pads. 
“the set of surface mount pads” (claim 26, line 3) lacks proper antecedent basis.

a similar location on the second face as the first set of metal contact fingers on the first face” (see claim 26, lines 5-6) is unclear and confusing since the second set of mount pads is on second face  and is clearly opposite to the set of contact fingers on the first face.  
“each one of the second set of metal fingers “(claim 26, about line 14) appears to be unclear and confusing, since one second set of metal contact fingers being claimed.   It appears that applicant intends to claimed “each metal finger of the second set of metal fingers”.   
“are pre-patterned in the printed circuit board” (claim 26, line 12-13) appears to be unclear since the printed circuit board having a first and second and an edge as previous cited in line 2, therefore in it uncertain as to exactly what “surfaces (top, bottom) or edge of the PCB” to which the first set of metal fingers and the set of surface mount pads are prefab thereto.    Rather than “pre-patterned in the printed circuit board”.   For clarity of the claim.
“a corresponding one of the set the set of mount pads” (claim 26, line 14-15) appears to be incorrect since only single set of surface mount pads as previous indicated in line 7 of claim 26.   Therefore, the above should be rewritten as: -- “corresponding to each mount pad of the set of mount pads” --.
Claims 27-35 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of independent claim 26.
Claim 26 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: step of interconnecting the mount pads, the contact fingers and the edge of the printed circuit board. 

Response to Arguments
Applicant’s arguments with respect to pending rejected claim(s) 26-35 have been considered but are moot because the amendment to the claims still raise issues of 112 (see above under 112 rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                         

mt